Citation Nr: 0524341	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  97-26 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C. § 1318 (West 2002).


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's son


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

This appeal is from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Board of Veterans' Appeals (Board) last remanded this 
case in September 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case must be remanded because recent changes in the law 
have rendered the prior adjudication void, and the claim 
remains unadjudicated.  Additionally, the file reveals 
several opportunities to further assist the appellant to 
substantiate her claim.

Historically, VA denied service connection for the claim of 
entitlement to DIC pursuant to 38 U.S.C.A. § 1318 in October 
1991, July 1996, and in March 1997, finding that the veteran 
had not been totally disabled by service-connected 
disabilities for 10 or more years immediately prior to his 
death.  In October 1998, the Board considered the appellant's 
new assertion that the veteran suffered post-traumatic stress 
disorder (PTSD) that would have been service connected had he 
filed a claim for it during his lifetime, and that PTSD 
combined with the disabilities that were service connected 
during his life rendered him continuously totally disabled 
for 10 or more years immediately prior to his death.  The 
Board found that a January 1997 statement by "J.E.Z.", 
D.O., (Dr. Z.) reporting a diagnosis of PTSD and his 
pertinent opinion, was new and material evidence to reopen 
the claim.  The Board remanded the claim for readjudication 
on the merits.

In February 1997, the United States Court of Appeals for 
Veterans Claims (previously United States Court of Veterans 
Appeals), interpreted the relevant VA regulations to provide 
for establishment of entitlement to DIC under section 1318 
upon the type of hypothetical showing that the instant 
appellant asserts.  See Green v. Brown, 10 Vet. App. 111, 118 
(1997).  In August 2001, VA imposed a stay of all claim 
pursuant to section 1318 until the United States Court of 
Appeals for the Federal Circuit decided the validity of VA 
regulations that precluded consideration of arguments of 
hypothetical total disability.  See National Organization of 
Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 260 
F.3d 1365 (Fed. Cir. 2001) (NOVA I).  The RO had not 
adjudicated the appellant's claim during the time from the 
Board's October 1998 remand to the date of the stay of 
section 1318 claims.

In January 2003, the Federal Circuit revised the stay on some 
section 1318 claims, National Organization of Veterans' 
Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373 
(Fed. Cir. 2003) (Nova II), finding valid VA's regulation 
precluding hypothetical findings of total disability for 
purposes of entitlement to DIC under section 1318.  In May 
2003, the RO denied the appellant's claim, finding the 
veteran was not actually totally disabled by service-
connected disabilities for 10 or more years immediately prior 
to his death.

In September 2003, the Board remanded the case for the RO to 
discharge VA notice and assistance obligations to the 
appellant pursuant to Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).

The RO returned the claim to the Board in June 2005.  On 
August 5, 2005, the United States Court of Appeals for 
Veterans Claims ruled that VA must consider hypothetical 
entitlement to DIC under section 1318 if the claim was filed 
before the January 21, 2000, regulatory amendment that 
precludes the hypothetical entitlement theory.  Rodriguez v. 
Nicholson, No. 03-1276 (U.S. Vet. App. Aug. 5, 2005).  This 
appeal is from such a claim.

In short, the appellant's claim as of this writing is 
unadjudicated.  It has been adjudicated only under a standard 
that does not apply, and VA has not ever considered the 
merits of her hypothetical theory of entitlement.

In his January 1997 report, Dr. Z. provided a diagnosis of 
PTSD and an opinion of the extent and duration of the 
veteran's disability.  He reported the veteran's VA treatment 
for PTSD and identified prescribed medications.  There is no 
other reference to VA psychiatric treatment of record or of 
the RO's attempt to confirm and obtain records of the 
reported VA treatment.  Regulation requires VA to obtain and 
consider VA treatment records in abjudicating VA benefit 
claims.  38 C.F.R. § 3.159(c)(2) (2004).

The appellant testified in April 1996 at the RO that the 
veteran received Social Security Disability Insurance (SSDI) 
beginning in 1976 or 1977 and was continuously totally 
disabled from that time until his death.  In a May 1992 
statement, the appellant reported the veteran had been 
totally disabled since December 1977, but she did not report 
how.  

There is a November 1977 report of a Social Security 
Administration (SSA) vocational evaluation, but no other SSA 
records showing the award of SSDI or reason for an award of 
SSDI.  There is no record of VA action to obtain such records 
as required by regulation.  38 C.F.R. § 3.159(c)(2) (2004).  

Moreover, VA is obligated to obtain its own records, Bell v. 
Derwinski, 2 Vet. App. 611 (1992), and SSA records, 
38 U.S.C.A. § 5106 (West 2002), apart from the operation of 
the VCAA.  The Board notes that the appellant claim could 
substantiate the claim by submitting information from SSA 
that confirmed a finding of total disability, along with a 
medical basis for the finding.

In implementing this remand, the RO should be mindful that 
the appellant has become mentally incompetent during the 
pendency of the appeal.  That means she probably cannot 
provide information as the VCAA anticipates she normally 
would, and her custodian may not have the personal knowledge 
the claimant has or had.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA records of 
outpatient or inpatient psychiatric 
treatment of the veteran as described 
below.

?	Request information on the time and 
place of the veteran's VA 
psychiatric treatment from the 
appellant, from the appellant's 
custodian, and from Dr. Z., whose 
address is of record on his January 
1997 letter.

?	If VA cannot produce records of 
psychiatric treatment of the 
veteran, an explanation should be 
provided.  

2.  Request the SSA to provide any 
available medical and administrative 
records showing the date of and reason 
for any award of SSDI for disability 
beginning in 1976 or 1977.  The SSA 
should be asked to include a copy of any 
SSA award letter of benefits along with 
the medical and administrative records.  
If unavailable, the SSA should be asked 
to provide a written explanation.

3.  Readjudicate the claim at issue, 
including the appellant's contention 
that, hypothetically, had the veteran 
applied for service connection for PTSD, 
it would have been granted, and if 
granted, he would have been found totally 
disabled by the combined effects of PTSD 
and his other service-connected 
disabilities.  If the claim remains 
denied, provide the appellant and her 
custodian an appropriate supplemental 
statement of the case and an appropriate 
period to respond.  See Rodriguez v. 
Nicholson, No. 03-1276 (U.S. Vet. App. 
Aug. 5, 2005)

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 



expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

